{¶ 35} As to Assignment of Error I, I concur in the results of Judge Farmer's opinion, but not in the reasoning.
 {¶ 36} Appellant has paid a premium in Ohio for uninsured motorist coverage.
 {¶ 37} The only reason that the issue of the existence of the accident being caused by an uninsured driver (the husband) is because Indiana has a guest statute.
 {¶ 38} If Indiana's laws were identical to Ohio's, the uninsured policy provision would be inapplicable.
 {¶ 39} The conflict of laws question is not applicable.
 {¶ 40} I concur in Assignment of Error II.
                             JUDGEMENT ENTRY
For the reasons stated in our accompanying Memorandum-Opinion, the judgment of the Court of Common Pleas of Stark County, Ohio is affirmed.